Citation Nr: 1433448	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-31 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.
 
2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to service connection for hepatitis C for purposes of accrued benefits,

4.  Entitlement to service connection for low blood count, thrombocytopenia, for purposes of accrued benefits.

5.  Entitlement to service connection for leukemia for purposes of accrued benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to September 1971, including service in Vietnam.  He died in November 2006, and the appellant claims as his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  

In June 2012, the Appellant testified at a travel Board hearing in front of the undersigned Veteran's Law Judge.  A transcript of the hearing has been associated with the claim file.  

The Board notes that although the appellant did not raise the issue of entitlement to service connection for leukemia for purposes of accrued benefits, the RO adjudicated the issue under Nehmer v. United States Veterans Admin., 712 F.Supp. 1404 (N.D.Cal.1989), based on the addition of chronic B-cell leukemia to the list of diseases that are associated with exposure to "herbicide agents" during active military, naval, or air service.  As the issue has been adjudicated as part of the current appeal, the Board has added the issue as a separate issue as reflected on the title page of this decision.  

The Board has reviewed the Veteran's Virtual VA file and has considered the records contained therein in the decision below.  


FINDINGS OF FACT

1.  The Veteran died in November 2006; the primary cause of death was cardiac arrest, with variceal bleeding and cirrhosis as underlying causes of death.  

2.  At the time of his death, the Veteran had a pending claim of entitlement to service connection for hepatitis C and low blood count.
 
3.  The appellant filed a claim for accrued benefits within one year of the date of the Veteran's death.

4.  Resolving all reasonable doubt in the veteran's favor, hepatitis C was a result of substance abuse which was aggravated by a service-connected disability.

5.  There is no competent and reliable evidence showing that low blood count or thrombocytopenia are related to a disease or injury in service.  

6.  The Veteran does not have a current diagnosis of leukemia.

7.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), rated 70 percent disabling from September 29, 2000, diabetes mellitus, type II, rated 20 percent disabling from February 11, 1999, and postoperative residuals of repairs of the right anterior extensor longus tendon with limitation of motion of the wrist, rated 10 percent disabling from February 18, 1999.
 
8.  A substance abuse disorder which was aggravated by service-connected disability, was a proximate cause of cirrhosis of the liver which contributed to the cause of the Veteran's death.

9.  DIC based on service connection for the cause of the Veteran's death is a greater benefit than DIC based on section 1318; therefore the latter claim is moot.


CONCLUSIONS OF LAW

1.  Hepatitis C was proximately caused by service-connected disability for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.1000 (2013).

2.  Low blood count, to include thrombocytopenia was not incurred in service for purposes of accrued benefits.  38 U.S.C.A. §§ 1110, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.1000 (2013).

3.  The Veteran did not have leukemia that is the result of disease or injury incurred in or aggravated by active military service; nor may it be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

4.  The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2013).
 
5.  The claim for DIC benefits under 38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

As the Board is granting the claim for entitlement to service connection for hepatitis C for purposes of accrued benefits , and entitlement to service connection for the cause of the Veteran's death, and this renders moot the claim for entitlement to DIC under 38 U.S.C.A. § 1318, further discussion of the VCAA is as to these issues is unnecessary.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

In regards to the remaining issues, the Board finds that the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in June 2007 and August 2010 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  She was provided notice of the specific criteria for an award of accrued benefits in the June 2007 correspondence.  The RO did not provide the appellant any notice of how VA determines the disability rating and effective date.  Given that the preponderance of evidence, however, is against the appellant's claim, she is not prejudiced by the lack of notice of how VA determines the disability rating and effective date.  Bernard v. Brown, 4 Vet. App. 384 (1993).

VA has fulfilled its duty to assist the appellant obtaining identified and available evidence needed to substantiate a claim.  The appellant was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Prior to his death, the RO obtained VA treatment records, and private treatment records.  The Board notes that the outcomes of the accrued-benefits claims depend exclusively on documents that are already contained in a veteran's VA claims folder at the time of the his or her death.  Therefore, the Board's review of the issues of entitlement to service connection for low blood count and leukemia for purposes of accrued benefits is limited to the record as it existed at the time of the Veteran's death.  Additional development is not needed.

Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Legal Criteria and Analysis

A.  Cause of Death

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death, the service- connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the standards and criteria applicable to service connection claims generally are to be applied.  See 38 U.S.C.A. §§ 1110, 1310(a). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  To warrant service connection on a secondary basis, the evidence must show that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.

The Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A preexisting injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The death certificate indicates that the causes of death were cardiac arrest, variceal bleeding and cirrhosis.  At the time of the Veteran's death, service connection was in effect for PTSD, rated 70 percent disabling from September 29, 2000, diabetes mellitus, type II, rated 20 percent disabling from February 11, 1999, and postoperative residuals of repair of the right anterior extensor longus tendon with limitation of motion of the wrist, rated 10 percent disabling from February 18, 1999. 

An August 2010 VA medical opinion states that the Veteran's cause of death was more likely related to variceal bleeding secondary to cirrhosis, rather than due to a heart disease.

Two Veterans Health Administration (VHA) specialist opinions were obtained in the present case.  A December 2012 VHA opinion from a gastroenterologist determined that the Veteran's hepatitis C was more likely than not associated with his history of prior substance abuse (alcohol, intranasal cocaine, and intravenous heroine).  He also determined that the Veteran's cirrhosis was more likely than not secondary to his history of hepatitis C and alcohol abuse.  He stated that the Veteran's death was more likely than not related to his complications of cirrhosis (hepatocellular carcinoma and esophageal varices), which were more likely than not related to his hepatitis C and alcohol [abuse].

A June 2014 VHA opinion from a psychiatrist determined that the Veteran's substance abuse clearly and unmistakably preexisted service and was aggravated by service, to include the combat experiences in service and, subsequently, the service-connected PTSD.  He provided detailed reasoning for his opinions.  

Considering the opinions above, the Board finds that service connection for the cause of the Veteran's death is warranted.  

In this regard, the Board notes that while the June 1968 entrance examination is silent for any notation of substance abuse, the June 2014 VHA opinion is sufficient to rebut the presumption of soundness at entrance.  Therefore, the Board finds that substance abuse preexisted service.  Nevertheless, the June 2014 VHA opinion is sufficient to establish that the Veteran's substance abuse was aggravated by the service-connected PTSD.  This VHA medical opinion stands uncontradicted by any other competent and reliable medical evidence of record and therefore, the Board places great probative weight on it.

Therefore, the competent and reliable medical evidence of record shows that the Veteran's pre-existing substance abuse was aggravated by service connected disability.  This substance abuse led to the cirrhosis which contributed to the Veteran's death.  The Board is cognizant that, in general, an opinion alone that a disability has been aggravated by a service-connected disorder does not establish service connection for the claimed disability; 38 C.F.R. § 3.310(b) requires that a baseline level of severity for the claimed disability must be established by medical evidence.  However, the Board must also consider that the circumstances of this claim are not necessarily among those contemplated by the regulations in that the substance abuse disorder may have only been aggravated by the service-connected PTSD, but that substance abuse disorder was a proximate cause in the development of cirrhosis.  Given this causal chain, it is clear from the June 2014 opinion that the service-connected PTSD did ultimately play a significant contributing role in the Veteran's death by permanently aggravating the preexisting substance abuse disorder.  Under these circumstances, the Board must conclude that a service connected disability contributed to the Veteran's death.

Service connection for the cause of the Veteran's death is granted.  

As DIC based on service connection for cause of death is a greater award, the claim for DIC based on 38 U.S.C.A. § 1318 is moot and dismissed.  See 38 C.F.R. § 3.151 (a claim may be considered for compensation or pension, but the greater benefit will be awarded unless the claimant requests otherwise).

B. Accrued benefits

Although a veteran's claim terminates with that veteran's death, a qualified survivor may carry on, to a limited extent, the deceased veteran's claim by submitting a timely claim for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994). 

Periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid for a period not to exceed two years, shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2013).  For a surviving spouse, children, or dependent parents to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In addition, the law also provides that an application for accrued benefits must be filed within one year after the date of a veteran's death under 38 C.F.R. § 3.1000(d)(5). 

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of that Veteran's claim; thus, an appellant takes a veteran's claim as it stood on the date of death, but within the limits established by law.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  Therefore, in order for a claimant to be entitled to accrued benefits, a veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a) (West 2002); see also Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998). 

As noted, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  To warrant service connection on a secondary basis, the evidence must show that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.

The Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A preexisting injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004).

The appellant claims that, at the time of his death, the Veteran had a claim of service connection for hepatitis C pending on appeal.  She essentially asserts that, as she submitted a claim for accrued benefits in a timely manner, this claim has remained pending and must be addressed.  It is initially noted that the Veteran died in November 2006 and the appellant's formal claim on VA form 21-534, which includes a claim for accrued benefits for a surviving spouse, was received by VA in March 2007.  As such, the appellant' application for accrued benefits was received within one year after the date of the Veteran's death.  Accordingly, under 38 C.F.R. § 3.1000, her claim was timely filed.  

VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

At the outset, the Board notes that in adjudicating an accrued benefits claim, only evidence of record at the time of the Veteran's death on November [redacted], 2006 may be considered.  38 C.F.R. § 3.1000.  Therefore, none of the medical opinions obtained after that date, including the VHA opinion, may be considered in the adjudication of the claim for service connection for hepatitis C for purposes of accrued benefits.   With that in mind, the Board is cognizant of the fact that in deciding the claim of service connection for the cause of the Veteran's death, the Board found that the Veteran's substance abuse clearly and unmistakably preexisted service and was aggravated by service.  This finding was premised on the VHA medical opinion.  As we cannot consider the VHA medical opinion in deciding the accrued benefits claim, and as the entrance examination is completely silent for any reports of substance abuse, the Board will adjudicate the accrued benefits claim on the premise that substance abuse did not preexisted service.  Again, the Board acknowledges that this is contrary to the holdings above; however, the Board is bound by regulations and the differing applicable regulations provide for different records to be considered when deciding these claims.  

As noted, at the entrance examination of June 1968, the Veteran denied any history of substance abuse.  Moreover, the examination was completely silent for any diagnosis or symptoms of hepatitis C.  On receiving emergency treatment for laceration of his right forearm in January 1969, urinalysis was reported to be within normal limits.  In December 1970, the Veteran denied an alcohol habit but reported marijuana and intermittent heroin (snuff) use.  Later in December 1970, the Veteran reported that he used drugs intermittently prior to enlistment in active service and none since.  

Post-service evidence of record includes a May 1974 statement from the Veteran, which indicated that he was in a correctional facility at that time for a duration of five to ten years for selling narcotics.  He reported drug use in service and stated that the Army destroyed him by not giving the help that he requested during service.  He indicated that he was a drug addict on discharge from service.  In an April 1982 claim for service connection for a mental disorder, the Veteran stated that he had a record of narcotic abuse since he was discharged from service.  In an October 1982 statement, he stated that his nervousness related to his agent orange exposure during service had contributed to his drug use.  In a February 1983 claim for service connection for PTSD, he reported onset and treatment for PTSD during service following his return from Vietnam.  In a May 1983 statement, he reported that most of his treatment for "stress disorder" had been for heroin use.  He reported post-service treatment at multiple facilities dating in 1972, 1974 to 1977, and psychiatric treatment at that time at Danbury Federal Correctional Institution.  In a June 1982 statement, he stated that alcohol and drug use is more common among combat veterans due to the need to use such substances to calm symptoms associated with his subsequently diagnosed PTSD.  

A May 1998 VA treatment note shows that the Veteran reported that he drank two beers a day during the week and six on the weekends.  He reported a history of intravenous heroin use 20 years prior and intranasal cocaine use two weeks prior.

A June 1998 VA hematology note shows that the Veteran's past medical history included intravenous drug use (heroin) and cocaine use, which he reportedly stopped in 1996, and he drank beer.  Diagnosis of hepatitis C was questioned at that time and confirmed in June 1998.  An October 1998 pre endoscopy history and physical indicated that the Veteran had alcohol and HCV induced cirrhosis at that time.   

During VA PTSD examination in August 1999, the Veteran reported alcohol and drug use at the time of his discharge from active service.  After many failed drug rehabilitation efforts, he was sent to prison until 1976.  Axis I diagnoses included PTSD, alcohol abuse in remission and opioid abuse in remission.  In October 1999, the Veteran stated that he had not used intravenous drugs since 20 years prior.  He reported a history of heavy alcohol use but only occasional current use.

The Board notes that during the Veteran's lifetime, service connection was in effect for PTSD, among other disabilities.

After considering the evidence above, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise and service connection for hepatitis C for purposes of accrued benefits is warranted.  

In this regard, the Board notes that the Veteran, while in service and post-service, consistently stated that PTSD and his experiences in Vietnam while in service drove him to use drugs and alcohol.  The Veteran is certainly competent to report symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, he is competent to state that he used drugs and alcohol to treat his PTSD symptoms.  The Board also finds the Veteran's allegations to be credible.  Indeed, he was consistent in his claims of drug and alcohol use as a means to treat his PTSD symptoms.  Therefore, the Board finds that the Veteran's substance abuse, to include drugs and alcohol, were caused by his service connected PTSD.  See 38 C.F.R. § 3.310.

Furthermore, the Board notes that the evidence is highly suggestive that the Veteran's substance abuse caused hepatitis C, and the Board will resolve all reasonable doubt in the Veteran's favor.  Accordingly, service connection for hepatitis C for purposes of accrued benefits is granted.

2.  Low Blood Count

Regarding the claim for service connection for low blood count for purposes of accrued benefits, the Board finds that the evidence is against the claim.  

The appellant claims that, at the time of his death, the Veteran had claim of service connection for low blood count pending on appeal.  She essentially asserts that, as she submitted a claim for accrued benefits in a timely manner, this claim has remained pending and must be addressed.  It is initially noted that the Veteran died in November 2006 and the appellant's formal claim on VA form 21-534, which includes a claim for accrued benefits for a surviving spouse, was received by VA in March 2007.  As such, the appellant' application for accrued benefits was received within one year after the date of the Veteran's death.  Accordingly, under 38 C.F.R. § 3.1000, her claim was timely filed.  

The Board notes that the service treatment records are completely silent for any treatment of or diagnosis of any disability related to low blood count.  Post service, there is evidence that the Veteran was diagnosed with thrombocytopenia.  However, the record is completely devoid of any competent and reliable evidence relating the thrombocytopenia to service.

The Board acknowledges the Veteran's and the appellant's allegations and statements that his low blood count or thrombocytopenia, was caused by service.  However, neither the Veteran nor the appellant have the requisite medical expertise to render an opinion regarding such a complex medical issue.  Therefore, their statements do not serve as a basis on which to grant the claim.  

Finally, the Board notes that the Veteran did not file a claim of service connection for leukemia.  Rather, because the Veteran is presumed to have been exposed to herbicides based on his in-country service in Vietnam and because he had previously filed a claim for and been denied service connection for low blood count, which disability is rated under DC 7700, the RO determined that a special review of the Veteran's claims file was required pursuant to Nehmer v. United States Veterans Admin., 712 F.Supp. 1404 (N.D.Cal.1989), based on the addition of chronic B-cell leukemia to the list of diseases that are associated with exposure to "herbicide agents" during active military, naval, or air service.  See 38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307(a)(6) ; 3.309(e); 75 Fed. Reg. 53,202 (Aug. 31, 2010).  The RO determined, however, that because the evidence failed to show a diagnosis of leukemia, a grant of service connection based on the Veteran's presumed herbicide exposure was not warranted.  The Board is in agreement with the RO's decision.

In the instant case, the evidence of record fails to disclose a diagnosis of leukemia.  Without evidence of a current diagnosis of leukemia, the Board finds that the claim of service connection for leukemia must be denied.



ORDER

Service connection for the cause of the Veteran's death is granted.

Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 is dismissed.

Service connection for hepatitis C for purposes of accrued benefits, is granted.

Service connection for low blood count, to include thrombocytopenia, for purposes of accrued benefits is denied.

Service connection for leukemia for purposes of accrued benefits, is denied.  



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


